         Case 1:19-cv-00324-CWD Document 1 Filed 08/22/19 Page 1 of 6



U.S. DEPARTMENT OF LABOR
Office of the Solicitor
Janet M. Herold, Regional Solicitor
Bruce Brown, Associate Regional Solicitor
Jeannie Gorman, Trial Attorney
gorman.jeannie@dol.gov
Wash. State Bar Assoc. #23578
300 Fifth Ave., Suite 1120
Seattle, WA 98104
Telephone: (206) 757-6755
Facsimile: (206) 757-6761
Counsel for Plaintiff




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO


PATRICK PIZZELLA, ACTING           )
SECRETARY OF LABOR, UNITED         ) File Number: _________________________
STATES DEPARTMENT OF LABOR,        )
                                   )
              Plaintiff,           )
                                   ) COMPLAINT - Labor
    v.                             ) 29 U.S.C. §651, et seq.
                                   )
McNABB TRUCKING, INC., and WILLIAM )
McNABB,                            )
                                   )
              Defendants.          )


                                                  I

       Plaintiff brings this action for injunctive and other relief, pursuant to §11(c) of the

Occupational Safety and Health Act of 1970, as amended (29 U.S.C. §651, et seq.), (“the Act”)

seeking to enforce the provisions of §11(c) of the Act and the Regulations published at 29 C.F.R.

Part 1977.



COMPLAINT - PAGE 1
Case No.
          Case 1:19-cv-00324-CWD Document 1 Filed 08/22/19 Page 2 of 6



                                                 II

       Jurisdiction of this action is conferred upon the Court by 29 U.S.C. §660(c)(2), namely

§11(c)(2) of the Act.

                                                III

       Defendant McNabb Trucking, Inc. (“McNabb Trucking”) is an Idaho corporation that

operates a truck driving and hauling service located in Pocatello, Idaho within the jurisdiction of

this Court. Defendant is now, and was at all relevant times, a business affecting commerce

within the meaning of the Act and a “person” as defined in 29 U.S.C. §652(4). The term

“employer” means “a person engaged in a business affecting commerce who has employees, but

does not include the United States (not including the United States Postal Service) or any State or

political subdivision of a State.” 29 U.S.C. §652(5). Thus, at all times material herein,

Defendant McNabb Trucking was also an employer within the meaning of the Act.

                                                IV

       Defendant William McNabb (“McNabb”) is an individual who operates McNabb

Trucking, Inc., who resides in or around Pocatello, Idaho within the jurisdiction of this Court.

Defendant is now, and was at all relevant times, operating a business affecting commerce within

the meaning of the Act and an “employer” as defined in 29 U.S.C. §652(5). The term

“employer” means “a person engaged in a business affecting commerce who has employees, but

does not include the United States (not including the United States Postal Service) or any State or

political subdivision of a State.” 29 U.S.C. §652(5). Thus, at all times material herein,

Defendant McNabb was also an employer within the meaning of the Act.

                                                 V

       At all times material herein, Ty Wilferth was an employee employed by the above-named




COMPLAINT - PAGE 2
Case No.
          Case 1:19-cv-00324-CWD Document 1 Filed 08/22/19 Page 3 of 6



Defendant employers as both terms are defined by 29 U.S.C. §652(5) and (6).

                                                 VI

       Ty Wilferth filed a complaint with the U.S. Department of Labor, Mine Safety and

Health Administration (“MSHA”) on June 27, 2018 alleging that Defendants discriminated

against him in violation of anti-discrimination statutes. Mr. Wilferth filed a complaint with the

Occupational Safety and Health Administration (“OSHA”) on August 17, 2018 after being

referred to OSHA by MSHA.

                                                VII

       OSHA thereafter investigated the above complaint in accordance with §11(c)(2) of the

Act and determined that Defendants violated §11(c)(1) of the Act when they, inter alia,

threatened Mr. Wilferth with physical violence for making a safety complaint, and terminated

him in retaliation for Mr. Wilferth engaging in protected activity as further set forth below.

                                                VIII

       Defendants employed Mr. Wilferth as a truck driver from approximately September 2013

until his termination in June 2018. As part of his duties, Mr. Wilferth hauled, loaded, and

unloaded iron, gypsum, and coal to Defendants’ customers. Mr. Wilferth was never subject to

formal or informal discipline while working for Defendants.

                                                 IX

       On June 25, 2018, Mr. Wilferth hauled a load of gypsum from Pocatello, Idaho to

Defendants’ customer, Ash Grove Cement Company (“Ash Grove”) in Durkee, Oregon. Upon

unloading the gypsum at Ash Grove, Mr. Wilferth became covered in the gypsum dust. He was

concerned about the hazard from the dust due to his exposure and called Defendant Bill

McNabb. Mr. McNabb told Mr. Wilferth to avoid exposure by stepping away from the loading




COMPLAINT - PAGE 3
Case No.
         Case 1:19-cv-00324-CWD Document 1 Filed 08/22/19 Page 4 of 6



gate of the truck once the gypsum was unloading. Mr. McNabb’s suggestion to step away from

the source of the gypsum dust was unsatisfactory to Mr. Wilferth and did not address Mr.

Wilferth’s concern of exposure. Mr. Wilferth contacted OSHA to report the hazard of

overexposure to gypsum dust. Mr. Wilferth was then referred to MSHA, and contacted MSHA

by phone on June 25, 2018 to make a complaint of hazardous conditions.

                                               X

       On June 27, 2018, Mr. McNabb called Mr. Wilferth and asked Mr. Wilferth to write an

apology letter to Ash Grove for making a safety complaint about their facility. Mr. McNabb also

asked Mr. Wilferth to apologize in writing to all the drivers who loaded or unloaded at Ash

Grove for the inconvenience of an MSHA inspection on Ash Grove’s worksite. Mr. Wilferth

told Mr. McNabb he would not write such a letter. When asked by Mr. McNabb to confirm that

he was the complainant, Mr. Wilferth did not do so. During this conversation, Mr. McNabb told

Mr. Wilferth that he (Mr. McNabb) would come to Mr. Wilferth’s house “right now” to “kick his

ass.” Mr. McNabb told Mr. Wilferth there was no work for him and that he (Mr. Wilferth) may

have “closed the whole thing down.” Mr. Wilferth believed that Mr. McNabb had terminated his

employment by telling him there was no work for him.

                                               XI

       On or around July 2, 2018, Mr. McNabb again called Mr. Wilferth and renewed his

request that Mr. Wilferth write an apology letter to Ash Grove. Mr. Wilferth again declined.

After Mr. Wilferth declined, Mr. McNabb asked Mr. Wilferth to return the truck Mr. Wilferth

had been operating for Defendants.

                                              XII

       Following McNabb’s repossession of the truck Mr. Wilferth had previously operated, Mr.




COMPLAINT - PAGE 4
Case No.
          Case 1:19-cv-00324-CWD Document 1 Filed 08/22/19 Page 5 of 6



Wilferth made a complaint of unlawful discrimination to MSHA on July 15, 2018. On July 25,

2018, MSHA contacted Defendants and informed them of Mr. Wilferth’s allegation of unlawful

discrimination. On September 6, 2018, MSHA contacted Mr. Wilferth by letter, and copying

Defendants, advised that there was no violation of MSHA’s §105(c) anti-discrimination law.

This finding was made because MSHA determined it did not have jurisdiction over Mr.

Wilferth’s complaint.

                                               XIII

       Mr. Wilferth’s complaint of unlawful discrimination was referred back to OSHA on or

around August 17, 2018. OSHA conducted an investigation which concluded on or around

March 7, 2019.

                                               XIV

       By the acts described above, and by each of said acts, Defendants did discriminate, and

are discriminating, against Mr. Wilferth because he exercised his rights under the Act by making

a hazard complaint about his exposure to gypsum dust, and was threatened with physical

violence and terminated from his job in retaliation for his safety complaint, as described in

Paragraphs VI, VII, VIII, IX, X, XI, XII, and XIII.

       WHEREFORE, cause having been shown, Plaintiff prays for a Judgment against

Defendants as follows:

       (1)     For an Order permanently enjoining Defendants, its officers, agents, servants,

employees and all persons acting or claiming to act in their behalf and interest from violating the

provisions of §11(c) of the Act (29 U.S.C. §660(c)(1)), and;

       (2)     For all appropriate relief, including payment to Ty Wilferth for lost wages and

benefits including interest thereon, compensatory damages, including damages for emotional




COMPLAINT - PAGE 5
Case No.
          Case 1:19-cv-00324-CWD Document 1 Filed 08/22/19 Page 6 of 6



distress, and;

        (3)      For an Order requiring posting in a prominent place for 60 (sixty) days and

compliance with a Notice stating that Defendants will not in any manner discriminate against

employees because of engagement, whether real or perceived, in activities protected by §11(c) of

the Act and for the costs of this action, and;

        (4)      For an Order granting such other and further relief as may be necessary and

appropriate.




        Respectfully submitted this 22nd day of August, 2019.


                                                      Kate O’Scannlain
                                                      Solicitor of Labor

                                                      Janet M. Herold
                                                      Regional Solicitor

                                                      Bruce L. Brown
                                                      Associate Regional Solicitor

                                                      Jeannie Gorman
                                                      Senior Trial Attorney


                                                      By:     _____________________________
                                                              U.S. DEPARTMENT OF LABOR
                                                              Counsel for Plaintiff




COMPLAINT - PAGE 6
Case No.
